UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 17, 2011 SEACOR Holdings Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-12289 (Commission File Number) 13-3542736 (IRS Employer Identification No.) 2200 Eller Drive, Fort Lauderdale, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code(954) 523-2200 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition The information in this Current Report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that Section.The information in this Current Report shall not be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On February 16, 2011, SEACOR Holdings Inc. issued a press release setting forth its fourth-quarter and full-year 2010 earnings.A copy of the press release is attached hereto as Exhibit 99.1 and hereby incorporated by reference. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No. Description Press Release of SEACOR Holdings Inc., dated February 17, 2011, setting forth its fourth-quarter and full-year 2010 earnings. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEACOR Holdings Inc. Date: February 17, 2011 By: /s/ Richard Ryan Name: Richard Ryan Title: Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release of SEACOR Holdings Inc., dated February 17, 2011, setting forth its fourth-quarter and full-year 2010 earnings. 4
